Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northcore reports first quarter 2010 financial results TORONTO, May 12 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of asset management technology solutions, announced today its interim financial results for the first quarter ended March 31, 2010. All figures are reported in Canadian dollars. Northcore reported revenues of $172,000 for the first quarter, a decrease of four percent from the $179,000 generated in the fourth quarter of 2009. In the same period of 2009, Northcore generated revenues of $159,000. Northcore derives its revenues from application hosting activities provided to customers, royalty fees from its business partners, the sale of software licenses, and the delivery of technology services, such as application development and software customization. Northcore reported a loss for the first quarter of $612,000 or $0.004 per share, basic and diluted. This compares to a loss of $607,000 or $0.004 per share, basic and diluted, in the fourth quarter of 2009. In the first quarter of 2009, Northcore reported a loss of $759,000 or $0.006 per share, basic and diluted. As at March 31, 2010, Northcore held cash of $230,000, and accounts receivable of approximately $111,000. Operating Highlights Northcore accomplished the following activities in the period: << - Completed the development cycle of a holistic remarketing platform combining mobile computing with Asset Tracker and Asset Seller. This world class technology is targeted at the equipment OEM sector and has moved into the user testing stage with NACCO Materials Handling Group as the lead customer for this product; - Increased the volume of third party auction events in the light-duty construction equipment and utility vehicle categories, with successful value realization and improved sales cycle efficiency; - Evidenced continued effectiveness in the remarketing of corporate aircraft and established Asset Seller as a leading platform for sales of high value asset categories by displaying showcased items in unprecedented rich detail; - Continued to evolve the new mobile asset management product delivered on the next generation of Motorola mobile devices; - Responded to the new business potential from anywhere-anytime solutions possible through the use of telematics; - Cultivated new distribution partners where our products are a strong addition to existing technology solutions for their customers; and - Continued to strengthen our balance sheet through the conversion of $145,000 secured subordinated notes into equity combined with $143,000 of new equity through the exercise of the associated warrants. Secured debt on our balance sheet has been significantly reduced by $1,412,000 or 70 percent, from $2,006,000 to $594,000 between Q1 2009 and Q1 2010. >> Outlook "We believe that the success of our business development activity in the first half of this year should become reflected in the operating results for the second half of 2010 and beyond. Our dedicated sales efforts, particularly in the sectors of food and beverage, government and mining, have a greater probability for results when combined with an increasingly desirable product offering," said Duncan Copeland, CEO of Northcore Technologies. "Our full-featured asset management platform has been augmented with a sophisticated mobile dimension and is extending into telematics, evidencing our continuing commitment to provide the leading product in our industry. Our asset disposition framework continues to generate working capital realization for clients across a broad range of asset categories. The expansion in the first quarter of our asset sales platform to selected third parties has proved highly successful with initial engagements. Within continued tight credit markets, we are optimistic that these testimonies of customer benefits from our Working Capital Engine(TM) are an effective value proposition to drive our future growth." Northcore will hold a conference call at 10:00 a.m. (Eastern time) on Thursday May 13, 2010 to discuss its financial results and review operational activities. Investors and followers of the Company can listen to a live broadcast of the call from the investor relations section of the Company's website, www.northcore.com. << About Northcore Technologies Inc. >> Northcore Technologies provides a Working Capital Engine(TM) that helps organizations source, manage, appraise and sell their capital equipment.
